Title: To George Washington from David Stuart, 4 June 1792
From: Stuart, David
To: Washington, George



Dear Sir,
G: town 4th June 92

I cannot but think it necessary that you should know, that Bowles’s brother, John, who passed through this town last winter on his way to his Brother, returned a fiew days ago—A Gentleman

who had some conversation with him, as he passed through here, tells me, he informed him, that he staid about a fortnight with his brother; and then went to the Bahama islands: from thence he came to Norfolk, and now intends to go to Kentucky; after staying a fiew days with his friends near Hagar’s town. I am Dr Sir, with the greatest respect, Your Obt Serv.

Dd Stuart


P:S: his rout from here, was through Baltimore.

